CREP sH41eGUAL TEER CeeeHTeRRte4 HiiKechOmda#41 PAggelh0t16 Pageebeas

AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

Civil Action No. 3:21-CV-01176-K

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual ang title, if any) FEC Al fe er, YD Ce Sl. Se Ll

was received by me on (date)

 

1 I personally served the summons on the individual at (place)

 

On (date) 3; or

 

(1 I left the summons at the individual’s residence or usual place of abode with (name)

, 4 person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

C1 I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

On (date) ; or

 

 

a
WT ceturmed the summons unexecuted because td tell LIBS Lo — _f ; or
O Other (specify): D€l- CATE KL fief Bt
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

™

Date: Z a 44 La Gu «a pi ee
Server's signature

Lkle' ta S<Letaed—

Printed name and title

 

ALA? (2249 Crarge £LYLA tir?

S97 “GZ ME PSY gy)

Additional information regarding attempted service, etc:

 
